DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1 and 4-21 are pending.
	Claims 2-3 are canceled by Appellant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreft [US 2014/0108786] in view of Newell [US 2015/0012737].
Claim 1:	Kreft teaches an appliance, configured to comprising: 
**receive a secret key from a key vault hosted by an owner of an integrated circuit (IC); and [**as rejected under a secondary reference, discussed further below]
provision the secret key on the IC; [Kreft: 0258]
wherein the appliance comprises:
a database cache [Kreft: 0263], configured to store physical unclonable function (PUF) enrollment data [Kreft: 0012, 0105] for the IC, wherein the PUF enrollment data is provided by the manufacturer of the IC; [Kreft: 0075; exact microstructure depends on physical factors introduced during manufacture which are unpredictable. The device's identity is established by the properties of the microstructure itself. Thus, suggests the manufacturer of the IC provides the PUF’s enrollment data. See also 0142, 0174]
a secure enclave, configured to, upon receiving the secret key, store the secret key for the IC, limiting access to the secret key; and [Kreft: 0023, 0029; security/integrity protected. 0216; limiting access to the secret key by the secret key being encrypted using the private key of a public key-pair]
a transport stream (TS) client, configured to: 
	**establish a secure channel [**as rejected under a secondary reference, discussed further below] with the IC using one or more encryption keys [Kreft: 0530] derived at least based in part upon the PUF enrollment data; and [Kreft: 0108, 0505] 
provision the secret key on the IC, via the secure communication channel. [Kreft: 0108, 0110; idea underlying a resistant wrapping cocoon PUF is to hide secret information to be protected in the cocoon structure. A cocoon structure may protect the secret information on the molecular level of the cocoon material. See also 0567; encryption with the secret key part of its consistency key-pair essentially proves the PIO key to be the specific CASTOR's one. The public key part of the CASTORs consistency key-pair is known to the RCA from the on -chip key and identification generation process. See also 0565]
Kreft discloses a way to use the hardware PUF for securing the tamper-protected hardware module is its use in a segmentation process of secrets (e.g. electronic tokens, encryption keys such as for example a secret key, a private key as part of a public key-pair, certificates, etc.) performed by the tamper-protected hardware module: A secret is split into two parts using a so called "constructor function" or "key generation function". The construction function uses the hardware PUF (this equals to the fingerprint of the PUF) to produce a file called Helper-Data, which is one of the parts of the secret. Due to the unique nature of the hardware PUF, the Helper-Data is also unique like an individual lock and it's key. The original secret can only be reconstructed using the (correct) hardware PUF as well as the correct Helper-Data. The secret is extracted from the device by using the constructor function only if required [Kreft: 0023]. As such, the secret (e.g. secret key) extracted from the device suggest “a secret key from a key vault hosted by an owner of an integrated circuit (IC)”, as the device can be an owner of an IC and there includes IC using encryption key(s). However, Kreft did not clearly include “receive a secret key from a key vault hosted by an owner of an integrated circuit (IC)” and “establish a secure channel with the IC using one or more encryption keys”.
Newell suggest “establish a secure channel with the IC using one or more encryption keys”, where the immutability of the Public Key used in the root of trust 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Newell with Kreft to teach “receive a secret key from a key vault hosted by an owner of an integrated circuit (IC)” and “establish a secure channel with the IC using one or more encryption keys” for the reason to provide an opportunity to implement these security services incorporating countermeasures to such side channel monitoring attacks in systems, thus, to prevent relay types of attacks and help improve the security strength.
Claim 2:  Canceled
Claim 3:  Canceled
Claim 4:  Kreft: 0367; discussing the appliance of claim 2, wherein the key vault provides an indication of a number of ICs that may be provisioned, and wherein provision of the secret key on the IC is disabled if the number of ICs is exceeded.

Claim 6:  Kreft: 0500; discussing the appliance of claim 5, wherein the remote PUF database is hosted by a developer of the IC.
Claim 7:  Kreft: 0528-0530; discussing the appliance of claim 5, wherein the appliance is configured to receive the PUF enrollment data from the remote PUF database at periodic intervals.
Claim 8:  Kreft: 0528-0530; discussing the appliance of claim 1, wherein the database cache comprises a superset of PUF enrollment data for a plurality of ICs, and the appliance is configured to: extract a unique identifier (UID) from the IC to identify the IC [Kreft: e.g. 0197, 0277]; and select the PUF enrollment data from the superset of PUF enrollment data, based upon the UID. [Kreft: 0105]
Claim 9:  Kreft: 0066; discussing the appliance of claim 1, wherein the appliance is configured to: extract a PUF public key from the PUF enrollment data; generate an ephemeral key set, comprising an ephemeral public key and an ephemeral private key; sign the ephemeral public key with a root public key; provide the signed ephemeral public key to the IC; and establish the secure channel via a security protocol, using the ephemeral private key on the appliance, the PUF public key on the appliance, a PUF private key on the IC, and the signed ephemeral public key. [Kreft: 0110, 0216]
Claim 10:  Kreft: 0011; discussing the appliance of claim 1, wherein the PUF enrollment data is sourced from a random access memory (RAM) PUF.

Claim 12:  Kreft: 0296; discussing the appliance of claim 1, wherein the appliance is configured to provision the secret key using Joint Test Action Group (JTAG) programming of the IC.
Claim 13:  Kreft: 0180; discussing the appliance of claim 1, wherein the IC is a field programmable gate array (FPGA).
Claim 14:	Kreft teaches an integrated circuit (IC), comprising: 
a physical unclonable function (PUF); [Kreft: 0021, 0180]
wherein the IC is configured to: 
provide a unique identifier (UID) to an appliance; [Kreft: 0277; e.g. generate its own identifying descriptor item (e.g. serial number) crypto identity]
receive, from the appliance, physical unclonable function (PUF) enrollment data associated with the UID [Kreft: 0012, 0105; UID associated with PUF enrollment data where UID can be given the broadest reasonable interpretation (BRI) as data/information that is associated to enrollment data or identification information. Thus, enrollment data broadly includes various information including keys, fingerprint, signature, certification data, etc.], wherein the PUF enrollment data is provided by a manufacturer of the IC; [Kreft: 0075; exact microstructure depends on physical factors introduced during manufacture which are unpredictable. The device's identity is established by the properties of the microstructure itself. Thus, suggests the manufacturer of the IC provides the PUF’s enrollment data. See also 0142, 0174]
derive a private PUF key [Kreft: 0023, 0029; discusses the background of the private key and what involves the private key] based upon the PUF and the PUF enrollment data; [Kreft: 0012, 0105; enrollment and verification phase handling of CRPs can be augmented through Fuzzy Extractors (FEs) (also called Helper-Data algorithms). Characterization of the PUF and formatting the Helper-Data structure during the enrollment plus extracting and processing the physical data during the verification, (re)generating the fingerprint. This enables a number of new applications such as Physically Obscured Key (POK) storage where the control layer derives a secret from the PUF. Thus, private PUF key is based on PUF and enrollment data which involves helper data. See also 0081]  
receive, from the appliance, an ephemeral public key from the appliance; [Kreft: 0066, 0086]  
establish a secure communication session [Kreft: 0267; secure communication session can be given the BRI as involving session keys for a transaction to provide secure that particular communication transaction. See also 0070] with the appliance using the private PUF key of the IC, the ephemeral public key of the IC [Kreft: 0557-0558], a public PUF key of the appliance, and an ephemeral private key of the appliance; and [Kreft: 0031, 0216]
receive secret data from a key vault hosted by an owner of the IC [**as rejected under a secondary reference, discussed further below], via, the appliance, over the secure communication session. [Kreft: 0108, 0110; idea underlying a resistant wrapping cocoon PUF is to hide secret information to be protected in the cocoon structure. A cocoon structure may protect the secret information on the molecular level of the cocoon material. See also 0567; encryption with the secret key part of its consistency key-pair essentially proves the PIO key to be the specific CASTOR's one. The public key part of the CASTORs consistency key-pair is known to the RCA from the on -chip key and identification generation process. See also 0565]

	Newell discloses an even more preferable way to provide binding between the various hardware chips used is based on physically unclonable functions (PUFs), which are like fingerprints of the integrated circuits that are not nearly as easy to forge as a public serial number. Many methods for creating unique-per-device PUFs are known in the art, including those based on memory start-up values and those based on circuit delays, amongst others. The PUF circuit may provide information that can be used to identify the integrated circuit it is part of, or it may be used to generate a repeatable secret key. During the original manufacturing process, the chips are paired during an 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Newell with Kreft to teach “receive secret data from a key vault hosted by an owner of the IC” for the reason to prevent relay types of attacks and help improve the security strength.

Claim 16:  Kreft: 0179; discussing the integrated circuit of claim 14, wherein the AES key is sourced from a key vault hosted by a product owner.
Claim 17:  Kreft: 0029-0031; discussing the integrated circuit of claim 13, wherein the integrated circuit is subjected to a PUF enrollment process wherein: a unique fingerprint is obtained via the PUF; the public PUF key and the private PUF key are derived based upon the unique fingerprint; and the PUF enrollment data is generated and stored in a PUF database for subsequent retrieval by the appliance. [Kreft: 0281]
Claim 18:  Kreft: 0012, 0106; discussing the integrated circuit of claim 16, wherein in the PUF enrollment data comprises help data, and the integrated circuit is configured to derive the private PUF key by: applying the help data to re-obtained the unique fingerprint; and generate the private PUF key based upon the re-obtained unique fingerprint.
Claim 19:	Kreft teaches a computer-implemented method, comprising: 
receiving, at an appliance, from a physical unclonable function (PUF) database hosted by an integrated circuit developer [Kreft: 0281], PUF enrollment data [Kreft: 0012, 0105; enrollment and verification phase handling of CRPs can be augmented through Fuzzy Extractors (FEs) (also called Helper-Data algorithms). Characterization of the PUF and formatting the Helper-Data structure during the enrollment plus extracting and processing the physical data during the verification, (re)generating the fingerprint. This enables a number of new applications such as Physically Obscured Key (POK) storage where the control layer derives a secret from the PUF. Thus, private PUF key is based on PUF and enrollment data which involves helper data], comprising a public PUF key derived from a PUF of an integrated circuit; [Kreft: 0272-281]
**receiving, at the appliance, from a key vault hosted by a product owner of the integrated circuit [**as rejected under a secondary reference, discussed further below], a certificate comprising secret data to provision on the integrated circuit [Kreft: 0168, 0179], wherein access to the certificate is limited to the product owner of the integrated circuit; [Kreft: 0032; This validation process/initialization of the tamper-protected hardware may be performed at a Root Certification Authority and provides the tamper-protected hardware module with a certificate that is used as the "identity" or identifying descriptor item (e.g. a serial number) of the tamper-protected hardware in any transaction performed. See also 0052-0053, 0062, 0064]
generating an ephemeral key set, comprising an ephemeral public key and an ephemeral private key; [Kreft: 0023, 0029; public and private key pair]
signing the ephemeral public key with a root public key; [Kreft: 0081, 0334]
providing the signed ephemeral public key to the IC; and [Kreft: 0029]
**establishing a secure communication channel [**as rejected under a secondary reference, discussed further below] via a security protocol, using the ephemeral private key of the appliance [Kreft: 0108, 0110; idea underlying a resistant wrapping cocoon PUF is to hide secret information to be protected in the cocoon structure. A cocoon structure may protect the secret information on the molecular level of the cocoon material. See also 0567; encryption with the secret key part of its consistency key-pair essentially proves the PIO key to be the specific CASTOR's one. The public key part of the CASTORs consistency key-pair is known to the RCA from the on -chip key and identification generation process. See also 0565], the PUF public key of the appliance [Kreft: 0023], a PUF private key of the integrated circuit, and the signed ephemeral public key of the integrated circuit. [Kreft: 0060, 0216] 
Kreft discloses a way to use the hardware PUF for securing the tamper-protected hardware module is its use in a segmentation process of secrets (e.g. electronic tokens, encryption keys such as for example a secret key, a private key as part of a public key-pair, certificates, etc.) performed by the tamper-protected hardware module: A secret is split into two parts using a so called "constructor function" or "key generation function". The construction function uses the hardware PUF (this equals to the fingerprint of the PUF) to produce a file called Helper-Data, which is one of the parts of the secret. Due to the unique nature of the hardware PUF, the Helper-Data is also unique like an individual lock and it's key. The original secret can only be reconstructed using the (correct) hardware PUF as well as the correct Helper-Data. The secret is extracted from the device by using the constructor function only if required [Kreft: 0023]. As such, the secret (e.g. secret key) extracted from the device suggest “a secret key from a key vault hosted by an owner of an integrated circuit (IC)”, as the device can be an owner of an IC and there includes IC using encryption key(s). However, Kreft did not clearly include “receive a secret key from a key vault hosted by an owner of an integrated circuit (IC)” and “establishing a secure communication channel”.
Newell suggest “establishing a secure communication channel”, where the immutability of the Public Key used in the root of trust signature process is critically important and countermeasures against side channel monitoring attacks (a.k.a. side channel analysis) that can be used in the present invention are well known to implementers of cryptographic algorithms. One advantage of using the present 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Newell with Kreft to teach “receive a secret key from a key vault hosted by an owner of an integrated circuit (IC)” and “establishing a secure communication channel” for the reason to provide an opportunity to implement these security services incorporating countermeasures to such side channel monitoring attacks in systems, thus, to prevent relay types of attacks and help improve the security strength.
Claim 20:  Kreft: 0179; discussing the computer-implemented method of claim 18, comprising: provisioning, from the appliance, an Advanced Encryption Standard (AES) key to the integrated circuit via the secure channel.
Claim 21:  Kreft: 0012, 0106; discussing the computer-implemented method of claim 18, comprising: providing help data to the integrated circuit, wherein the help data is configured to enable the integrated circuit to re-generate a previously identified unique fingerprint that is based upon a PUF of the integrated circuit, such that a private PUF key previously derived from the PUF may be re-derived by the integrated circuit.



Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the argument (pg.10, 14) related to the current amendment:
These arguments are moot as the amended limitations are now rejected under the Kreft and Newell combination.

In response to the argument (pg.12):
The claimed UID associated with PUF enrollment data where UID can be given the broadest reasonable interpretation (BRI) as data/information that is associated to enrollment data or identification information. Thus, enrollment data broadly includes various information including keys, fingerprint, signature, certification data, etc. [Kreft: 0012, 0105]. The claimed enrollment data which is associated to the PUF which in turn is associated to a particular IC are discussed throughout the Kreft reference (as cited in the rejection). Also, as disclosed by the Kreft reference discloses a way to use the hardware PUF for securing the tamper-protected hardware module is its use in a segmentation process of secrets (e.g. electronic tokens, encryption keys such as for example a secret key, a private key as part of a public key-pair, certificates, etc.) performed by the tamper-protected hardware module: A secret is split into two parts 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435   

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435